Title: From James Madison to James Madison, Sr., 1 November 1786
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Richmond Novr. 1. 1786.
Jno. Lusher & Joe got down this forenoon, with the articles sent. I shall execute your instructions as to the advertisements, and the Revised laws, if I can get at the latter time eno’ in the morning. I will do the same as to the French Dicty. for Mr. Taylor if I can effect it in time; if not I will make use of the first succeeding opportunity. I can give you no account of the Key of the Trunk. I suppose it must have been dropped or taken off & not replaced, for keys in such cases are usually fastened to the Trunks. I omitted in my letter from Fredg. to mention that I had directed 2 bolts of Oznabergs to be sent along with the other articles from Philada. but as I did it on the like condition of the price & quality being approved by Mr. H. it is uncertain whether any of the articles will come. I intended it merely as an experiment.
Paper money was the subject of discussion this day, and was voted by a Majority of 84 vs. 17. to be “unjust, impolitic, destructive of public & private confidence, and of that virtue which is the basis of Republican Governments.” Our Revenue matters have also been on the Anvil. Several changes in our taxes are proposed, and it is not unlikely that some will take place. Duties on imports will be urged as far as they can be guarded agst. smugling by land, as well as by water. Govr. Henry declines a reappointmt. but does not come into the Assembly. The Attorney or R. H. Lee, probably the former, will supply his place. We learn that great commotions are prevailing in Massts. An appeal to the Sword is exceedingly dreaded. The discontented it is said are as numerous as the friends of Govt. and more decided in their measures. Should they get uppermost, it is uncertain what may be the effect. They profess to aim only at a reform of their Consti[tu]tion and of certain abuses in the public administration, but an abolition of debts public & private, and a new division of property are strongly suspected to be in contemplation. We also learn that a general combination of the Indians threatens the frontier of the U. S. Congs. are planning measures for warding off the blow, one of which is an augmentation of the federal troops to upwards of 2000 men. In addition to these ills it is pretty certain that a formidable party in Congs. are bent on surrendering the Missispi. to Spain for the sake of some commercial stipulations. The project has already excited much heat within that Assembly & if pursued will not fail to alienate the Western Country & confirm the animosity & jealousy already subsisting between the Atlantic States. I fear that altho it should be frustrated, the effects already produced will be a great bar to an amendment of the Confederacy which I consider as essential to its continuance. I have letters from Kentucky which inform me that the expedition agst. the Indians has prevented the meeting which was to decide the question of their Independence. It is probable the news relative to the surrender of the Misspi. will lessen the disposition to separate. If the bacon left behind by Jno. should not have been sent, it need not be sent at all. Fresh butter will from time to time continue to be very acceptable. My best regards to my Mother & the family. Yr. Affete & dutiful son
Js. Madison Jr.
 